Case: 20-11230      Document: 00516199003         Page: 1    Date Filed: 02/11/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       February 11, 2022
                                   No. 20-11230                           Lyle W. Cayce
                                                                               Clerk

   Alfonso Parra; Maria Parra,

                                                            Plaintiffs—Appellees,

                                       versus

   Interstate Express, Incorporated,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-268


   Before Davis, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Defendant, Interstate Express, Incorporated (“Interstate”), moved
   for a new trial and remittitur after a jury rendered a verdict in favor of
   Plaintiffs in this personal injury action. Interstate appeals the judgment and
   denial of its motion, arguing that the district court abused its discretion and
   prejudiced Interstate’s right to a fair trial when it excluded the testimony of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11230         Document: 00516199003             Page: 2      Date Filed: 02/11/2022




                                          No. 20-11230


   one of its experts after technical difficulties arose during the expert’s live
   video testimony. Interstate further asserts that the jury’s verdict was against
   the great weight and preponderance of the evidence, excessive, and
   manifestly unjust because the Plaintiffs’ only expert was not qualified to
   testify and his opinions were unreliable, and because Plaintiffs’ counsel made
   improper remarks during closing arguments that prejudiced the jury against
   it. As discussed below, Interstate’s arguments are without merit. Therefore,
   we AFFIRM the district court’s judgment.
                                    I. BACKGROUND
          In February 2016, Roy Lester Douglas, an Interstate employee, was
   driving a tractor owned by Interstate and hauling a trailer owned by All Ways
   Transport, Inc. (“All Ways”). While pulling out of a truck stop onto U.S.
   Highway 81, Douglas failed to yield the right of way and struck the pickup
   truck being driven by Plaintiff, Alfonso Parra (“Alfonso”). The collision
   caused the pickup truck to flip over, and Alfonso sustained severe injuries as
   a result.
          Alfonso and his wife, Maria Parra (“Maria”), who was not in the
   vehicle at the time of the accident, filed suit against Interstate, All Ways, and
   Douglas 1 in federal district court based on diversity jurisdiction. Interstate
   stipulated to Douglas’s negligence in causing the accident. It also stipulated
   that the total amount of incurred and paid medical bills which Alfonso could
   recover was $27,475.51. However, Interstate disputed “whether any brain
   injury was sustained.” The case proceeded to a jury trial in August 2020, a
   few months after the beginning of the COVID-19 pandemic.




          1
              Douglas is now deceased from causes unrelated to the accident.




                                                2
Case: 20-11230      Document: 00516199003           Page: 3    Date Filed: 02/11/2022




                                     No. 20-11230


          At the trial, Alfonso testified regarding the accident and his resulting
   injuries. His wife Maria and their two daughters also testified regarding the
   changes in Alfonso after the accident. Plaintiffs’ expert, Dr. Fulbright, a
   clinical neuropsychologist, testified regarding his opinion that Alfonso
   suffered a brain injury as a result of the accident. He explained that another
   neuropsychologist, Dr. Jones, had examined Alfonso in January 2019, but
   that Dr. Jones had since died. The parties stipulated that Dr. Jones’s and Dr.
   Fulbright’s expert reports would be admitted into evidence.
          For its case, Interstate called Dr. Bob Gant, a clinical
   neuropsychologist, who appeared via videoconference. After initially having
   some difficulty with video equipment, Interstate’s counsel was able to
   complete the direct examination of Dr. Gant. When Plaintiffs’ counsel
   attempted to start her cross-examination of Dr. Gant, however, the video
   equipment failed, so the district court adjourned trial early for the day to let
   the parties tend to the equipment. The next morning, Plaintiffs’ counsel
   began cross-examining Dr. Gant, but the video equipment again failed. The
   district court requested that the next witness be called.
          Interstate then called Dr. Daragh Heitzman, a neurologist. Dr.
   Heitzman testified that based on his examination of Alfonso and his review
   of the medical evidence, he did not believe that Alfonso had “a continuing
   brain injury.” He testified that his opinion regarding the neuropsychological
   testing of Alfonso “rested largely on a conversation [he] had with Dr. Gant.”
   Dr. Heitzman further testified that based on his conversation with Dr. Gant,
   and the objective evidence that he obtained with his medical testing, he did
   “not find any abnormality with reasonable medical probability.”
          After Dr. Heitzman finished testifying, Defendants requested to
   resume the cross-examination of Dr. Gant. As described in further detail
   below, after conferring with counsel, the district court denied the request and




                                          3
Case: 20-11230        Document: 00516199003            Page: 4   Date Filed: 02/11/2022




                                        No. 20-11230


   instructed the jury not to consider any of Dr. Gant’s testimony. Over
   Plaintiffs’ objection, the district court did allow Dr. Gant’s preadmitted
   expert report to remain in evidence.
          The jury returned a verdict in favor of Plaintiffs, awarding Alfonso
   $77,400 in economic damages and $429,000 in noneconomic damages, and
   Maria $20,000 in economic damages and $175,000 in noneconomic
   damages. The district court rendered final judgment in favor of Plaintiffs for
   a total of $541,375.51 to Alfonso and $195,000 to Maria. Thereafter,
   Interstate filed a motion for new trial and remittitur. The district court denied
   the motion. Interstate filed a timely notice of appeal.
                                   II. DISCUSSION
          On appeal, Interstate reasserts the arguments contained in its motion
   for new trial and remittitur. It argues that the district court abused its
   discretion and prejudiced Interstate’s right to a fair trial when it excluded the
   testimony of Dr. Gant after technical difficulties arose during his live video
   testimony. Interstate further asserts that the jury’s verdict was against the
   great weight and preponderance of the evidence, excessive, and manifestly
   unjust because the Plaintiffs’ only expert, Dr. Fulbright, was not qualified to
   testify and his opinions were unreliable. Finally, Interstate argues that
   Plaintiffs’ counsel made improper remarks during closing arguments that
   prejudiced the jury against it.
          Under Rule 59(a), the district court may grant a new trial “after a jury
   trial, for any reason for which a new trial has heretofore been granted in an
   action at law in federal court.” 2 Although the rule does not specify the
   circumstances when a new trial is warranted, this court has noted that they



          2
              Fed. R. Civ. P. 59(a)(1)(A).




                                             4
Case: 20-11230               Document: 00516199003          Page: 5       Date Filed: 02/11/2022




                                            No. 20-11230


   include “if the district court finds the verdict is against the weight of the
   evidence, the damages awarded are excessive, the trial was unfair, or
   prejudicial error was committed in its course.” 3 “We will reverse the trial
   court’s denial of a motion for new trial only when there is a clear showing of
   an abuse of discretion.” 4
                                                 A.
          Interstate argues that a new trial should have been granted because it
   was deprived of its right to a fair trial. Specifically, the district court
   committed prejudicial error when it excluded Dr. Gant’s expert testimony
   without cause. Interstate further argues that the district court’s ruling was
   not harmless because it impaired Interstate’s ability to present evidence on
   critical questions about causation and damages.
          This court reviews the exclusion of expert testimony, and evidentiary
   rulings in general, for abuse of discretion. 5 “A district court abuses its
   discretion when its ruling is based on an erroneous view of the law or a clearly
   erroneous assessment of the evidence.” 6 Furthermore, even if the district
   court abused its discretion, the party seeking a new trial has the burden of
   showing that the error was harmful and prejudicial to its case. 7
                                                  1.
          On the second day of trial, Interstate’s expert, Dr. Gant, testified live
   by videoconference. After initially having difficulty hearing counsel’s


          3
               Smith v. Transworld Drilling Co., 773 F.2d 610, 613 (5th Cir. 1985) (citations
   omitted).
          4
               Foradori v. Harris, 523 F.3d 477, 497 (5th Cir. 2008) (citations omitted).
          5
               Williams v. Manitowoc Cranes, L.L.C., 898 F.3d 607, 623, 626 (5th Cir. 2018).
          6
               Id. at 626 (internal quotation marks and citation omitted).
          7
               Id. at 627.




                                                  5
Case: 20-11230      Document: 00516199003           Page: 6    Date Filed: 02/11/2022




                                     No. 20-11230


   questions, counsel was able to complete his direct examination by moving
   closer to the computer and kneeling down to ask the questions. When
   Plaintiffs’ counsel began to cross-examine Dr. Gant, however, the
   videoconference equipment again started to fail. At that point, the district
   court decided to adjourn the trial for the day and stated that the cross-
   examination of Dr. Gant would be completed the next morning. The court
   stated that it was “disappointed in [the] electronics and video testimony”
   and wanted to make sure that the trial continued “without a hitch” so that
   the jurors could get the “best view and the best witness” from the remote
   viewings. The trial court also stated: “This is not anybody’s fault, this is just
   the world that we live in and we have to try to adapt.”
          After the jurors left the courtroom, the district court expressed its
   frustration with the technical difficulties encountered during Dr. Gant’s
   testimony. The court instructed counsel to “spend tonight . . . before
   everyone goes home and before the courthouse is locked” tending to the
   equipment to ensure that there would be no “glitches” with the video
   testimony the next day.
          Unfortunately, the next day, after Plaintiffs’ counsel started her cross-
   examination of Dr. Gant, the video conference equipment again began to fail.
   At that point, the district court expressed his disapproval of video testimony,
   stating that he would “never, ever agree to allow this type of testimony in
   trial again.” The parties attempted to get the video testimony back up and
   running, and Dr. Gant started to testify again, but then the connection was
   lost again. The district court instructed Interstate to call its next witness.
          Interstate’s next witness was Dr. Heitzman. When Dr. Heitzman
   completed his testimony, Interstate requested that the cross-examination of
   Dr. Gant be resumed. At that point, the district court called a conference with
   the lawyers out of the presence of the jury. After bringing the jury back in,




                                           6
Case: 20-11230          Document: 00516199003              Page: 7      Date Filed: 02/11/2022




                                           No. 20-11230


   the district court stated to the jurors that although “every effort was made
   on behalf of defendant to present Dr. Gant’s testimony, . . . we had too many
   issues, and I have to make the finding that you are not to consider any of the
   testimony you heard from Dr. Gant, period, either on direct or cross-
   examination.” The district court noted, however, that Dr. Gant’s
   preadmitted expert report was in the record. The district court lamented that
   it was “stuck in an unfortunate situation where I do have to get the case
   moving and the technology just did not work.” In response, Plaintiffs’
   counsel requested that the court additionally strike Dr. Gant’s expert report,
   which request the district court denied. Interstate also objected to not being
   able to complete Dr. Gant’s videoconference testimony.
          The district court’s reasons for striking the testimony were that the
   remote testimony “just [didn’t] work,” “time was of the essence,” and it
   needed “to get the members of the public in an out,” while trying to assure
   justice is done “in the middle of a pandemic.” The case was “one of the
   oldest on his docket, and [it was] not fair for either party to continue the case
   any longer.” The district court also asked whether Dr. Gant was in his office
   in Dallas and, if so, gave him the opportunity to go to Forth Worth to testify
   that afternoon, but Dr. Gant was in Colorado. The district court stated that
   it understood the parties’ objections, but that it believed it had no other
   choice.
          As stated above, “A district court abuses its discretion when its ruling
   is based on an erroneous view of the law or a clearly erroneous assessment of
   the evidence.” 8 The district court’s decision to strike the testimony of
   Dr. Gant could not be based on an erroneous view of the law because there
   simply is no law, and no precedent from this court, addressing the situation


          8
              Id. at 626 (internal quotation marks and citation omitted).




                                                 7
Case: 20-11230      Document: 00516199003           Page: 8   Date Filed: 02/11/2022




                                     No. 20-11230


   with which the district court was faced. As both parties acknowledge, the
   district court did not exclude Dr. Gant’s testimony based on Federal Rule of
   Evidence 702, which sets out the factors for the admissibility of expert
   testimony, or on Federal Rule of Civil Procedure 37, which authorizes the
   district court to impose sanctions on a party under certain circumstances.
   Rather, the district court excluded Dr. Gant’s testimony because of recurring
   technical problems with the videoconference equipment and his concerns
   about getting the jurors “in and out” of the courthouse while “in the middle
   of a pandemic.” The district court also felt that continuing the trial under the
   circumstances would have been unfair for either party given that it was one
   of the court’s “oldest cases.”
          As Plaintiffs point out, Federal Rule of Evidence 403 allows the
   district court to exclude relevant evidence if its probative value is
   substantially outweighed by a danger of, inter alia, unfair prejudice, undue
   delay, wasting time, or needlessly presenting cumulative evidence. Federal
   Rule of Evidence 611(a) also provides that the district court “should exercise
   reasonable control over the mode and order of examining witnesses and
   presenting evidence” to “make those procedures effective for determining
   the truth” and “avoid wasting time.” Although the district court did not
   specifically mention these rules, the district court’s statements on the record
   reflect that it considered similar factors in deciding to exclude Dr. Gant’s
   testimony.
          Moreover, contrary to Interstate contentions, the record reflects that
   the district court gave Interstate reasonable allowances to present Dr. Gant’s
   testimony. The district court adjourned early on the second day of trial to
   allow the parties time to tend to the video equipment to ensure that it would
   be back up and running the next day.




                                          8
Case: 20-11230              Document: 00516199003      Page: 9   Date Filed: 02/11/2022




                                        No. 20-11230


          Concerns about getting the jurors back home in the middle of
   pandemic is not (unsurprisingly) one of the factors listed in any of the Federal
   Rules. The record reflects the district court’s efforts in reaching a
   compromise that was fair to all parties and the jurors. The district court knew
   it might be wasting more time if it allowed Dr. Gant to continue testifying
   with the recurrent technical difficulties. At the same time, it tried to minimize
   the harm to Interstate’s case by allowing Dr. Gant’s preadmitted expert
   report to remain in evidence. As there is no rule or precedent on point, and
   the district court’s decision reflected that it considered the interests of the
   parties and the jurors in reaching its decision, and made efforts to achieve
   fairness for both sides, we cannot say that it abused its discretion.
                                            2.
          Even if there was an abuse of discretion, Interstate fails to meet its
   burden of showing that the error was harmful and prejudicial to its case. 9
   Interstate argues that the district court’s ruling impaired “its ability to
   present evidence on critical questions about causation and damages,” but the
   record evidence reflects otherwise.
          Although the district court struck the live video testimony of
   Dr. Gant, the district court ordered that Dr. Gant’s preadmitted expert
   report remain in evidence for the jury to consider. Moreover, Interstate’s
   other expert, Dr. Heitzman, testified on medical causation, and his expert
   report also was preadmitted. He testified that based on his examination of
   Alfonso and his review of the medical evidence, he did not believe that
   Alfonso had “a continuing brain injury.” He also stated that his opinion
   regarding the neuropsychological testing of Alfonso “rested largely on a
   conversation [he] had with Dr. Gant.” Dr. Heitzman further testified that


          9
              Id. at 627.




                                             9
Case: 20-11230     Document: 00516199003            Page: 10     Date Filed: 02/11/2022




                                     No. 20-11230


   based on his conversation with Dr. Gant, and the objective evidence that he
   obtained with his medical testing, he did “not find any abnormality with
   reasonable medical probability.”
          Thus, although Dr. Gant’s testimony was excluded, his opinions were
   contained not only in his preadmitted expert report (which remained in the
   record), but also in the live testimony of Dr. Heitzman. Dr. Heitzman also
   testified regarding medical causation and damages to Alfonso’s arm, back,
   and neck, as well as his brain. Interstate’s argument that the district court’s
   ruling impaired its ability to present evidence on critical questions involving
   causation and damages is without merit.
          Based on the foregoing, Interstate fails to show that the district court’s
   exclusion of Dr. Gant’s live video testimony constituted harmful error.
   Therefore, Interstate is not entitled to a new trial on this basis.
                                          B.
          Interstate next argues that it is entitled to a new trial because the jury’s
   verdict on damages was against the great weight of the evidence, excessive,
   and manifestly unjust. Specifically, Interstate argues that there was
   insufficient evidence to support the jury’s damages awards because
   Plaintiffs’ only expert, Dr. Fulbright, failed to present reliable testimony and
   was not a qualified expert. Interstate also argues that counsel’s improper
   comments during closing argument were prejudicial to its case.
                                           1.
          As Plaintiffs assert, however, Interstate failed to preserve its challenge
   to the qualifications and testimony of Dr. Fulbright by not objecting
   adequately below.
          “[F]or a litigant to preserve an argument for appeal, it must press and
   not merely intimate the argument during the proceedings before the district




                                           10
Case: 20-11230        Document: 00516199003              Page: 11       Date Filed: 02/11/2022




                                          No. 20-11230


   court.” 10 Interstate acknowledges that its objection to Dr. Fulbright’s
   testimony at trial was merely: “Objection, Your Honor. No foundation,
   experience, training or education.” Interstate’s objection followed an
   interaction between Plaintiffs’ counsel and Dr. Fulbright during his direct
   testimony, in which Dr. Fulbright asked counsel, “You want me to talk about
   the physical injury – the brain injuries?” Plaintiffs’ counsel responded,
   “Let’s talk about – however way you want to take it. Do you want to talk
   about his physical injuries first?” Dr. Fulbright responded, “All right,” and
   then Interstate asserted its objection, which the district court immediately
   overruled.
           Dr. Fulbright then proceeded simply to read the physical injuries
   “listed in the medical records,” stating that he did not have to have a medical
   education to do so. The injuries included a seven-centimeter laceration to
   Alfonso’s head, a left shoulder injury, bruising, and high blood pressure as
   well as a high pulse rate. Dr. Fulbright’s testimony at that point did not
   consist of any opinions, but just a reading of what was contained in the
   medical records.
           When Dr. Fulbright actually began to discuss his opinions regarding
   potential injuries to Alfonso’s brain, Interstate did not object, and it never
   objected at any point during the remainder of Dr. Fulbright’s direct
   examination. During its cross-examination of Dr. Fulbright regarding his
   education and qualifications, Interstate established that Dr. Fulbright was
   not a “medical doctor or an osteopathic doctor,” and that as a
   neuropsychologist, he was in the subspecialty of “clinical psychology.”


           10
              Weckesser v. Chicago Bridge and Iron, L.G., 447 F. App’x 526, 530 (5th Cir. 2011)
   (per curiam) (unpublished) (internal quotation marks and citation omitted). Unpublished
   opinions issued on or after January 1, 1996, are not precedential but may be persuasive.
   Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).




                                               11
Case: 20-11230          Document: 00516199003              Page: 12          Date Filed: 02/11/2022




                                           No. 20-11230


   Dr. Fulbright admitted he was not board certified. He also admitted that he
   had not reviewed Alfonso’s medical records prior to the accident.
          At no time during Dr. Fulbright’s testimony did Interstate lodge an
   objection, or move to strike Dr. Fulbright’s testimony, because he was not
   qualified to opine on whether Alfonso sustained any brain injury or because
   his opinions were unreliable. The first time Interstate argued that
   Dr. Fulbright was not qualified and his opinions unreliable was in its motion
   for new trial. However, the district court did not address Interstate’s
   arguments on these issues.
          Although the district court has discretion to consider an issue
   presented for the first time in a post-trial brief, when the district court does
   not exercise such discretion, the issue is not considered properly raised. 11 In
   this case, because Interstate raised its arguments regarding Dr. Fulbright for
   the first time in its motion for new trial, but the district court did not consider
   those arguments in denying the motion, we conclude that Interstate did not
   properly raise its arguments challenging Dr. Fulbright’s testimony below.
          “We do not ordinarily consider issues that are forfeited because they
   are raised for the first time on appeal.” 12 There are exceptions to this rule,
   such as if the issue involves a challenge to the court’s jurisdiction, or “it is a
   purely legal matter and failure to consider the issue will result in a miscarriage
   of justice.” 13 Interstate’s challenge to Dr. Fulbright’s testimony does not fall
   within these exceptions. Therefore, the issue is forfeited, and we do not
   consider it.



          11
               Garriot v. NCsoft Corp., 661 F.3d 243, 248 (5th Cir. 2011).
          12
               Rollins v. Home Depot USA, Inc., 8 F.4th 393, 398 (5th Cir. 2021).
          13
               Id. (citations omitted).




                                                 12
Case: 20-11230          Document: 00516199003              Page: 13       Date Filed: 02/11/2022




                                           No. 20-11230


                                                 2.
          Interstate argues that the damages the jury awarded in favor of
   Plaintiffs are against the great weight and preponderance of the evidence,
   excessive, and manifestly unjust. Interstate asserts that because Dr.
   Fulbright’s causation opinion is unreliable, “there simply is no competent
   evidence to support the jury’s damages findings.”
          “In an action based on state law but tried in federal court by reason of
   diversity of citizenship, a district court must apply a new trial or remittitur
   standard according to the state’s law controlling jury awards for
   excessiveness or inadequacy.” 14 Under Texas law, “review for excessiveness
   uses the same standard as any factual sufficiency claim.” 15 “The question
   boils down to whether the evidence introduced at trial would allow a
   reasonable, fair-minded jury to come to the verdict the actual jury
   reached.” 16
          As set forth above, Interstate forfeited its challenge to the
   admissibility of Dr. Fulbright’s testimony by not properly preserving the
   issue for appeal. Because its challenge to the jury’s damages award is based
   on its forfeited argument regarding Dr. Fulbright’s testimony, Interstate’s
   challenge to the damages award fails.
          Furthermore, based on the evidence adduced at trial, the damages
   awarded by the jury were not excessive. Alfonso testified when the tractor
   trailer collided with his pickup truck, it caused his pickup truck to spin and
   roll over. He remembered having to crawl out of a window of the vehicle. He


          14
               Foradori v. Harris, 523 F.3d 477, 497 (5th Cir. 2008) (citation omitted).
          15
               Longoria v. Hunter Express, Ltd., 932 F.3d 360, 365 (5th Cir. 2019) (citation
   omitted).
          16
               Id. (citation omitted).




                                                 13
Case: 20-11230         Document: 00516199003              Page: 14      Date Filed: 02/11/2022




                                           No. 20-11230


   sustained a very painful shoulder separation and head wound. The medical
   records indicated that the emergency room doctor diagnosed him with:
   “abdominal contusion, chest wall contusion, contusion of left shoulder, head
   injury acute without loss of consciousness, left shoulder strain and scalp
   laceration.”
          After the accident, Alfonso tried physical therapy for a separated
   shoulder, but his pain did not subside. Eventually, a specialist operated on his
   shoulder. Although the surgery increased his ability to move his shoulder,
   Alfonso testified that he still cannot lift his arm all the way above his head.
   He also testified that in the days and weeks following the accident, he lacked
   concentration and struggled to retain information. Additionally, Alfonso
   feels pressure on the top of his head and on his right side; he sometimes feels
   like he has an electric shock; and he cannot tolerate noises.
          Alfonso’s two daughters 17 testified regarding the changes in Alfonso
   after the accident. Laura testified that her father complained of pain in his
   shoulder and that he was unable to help around the house like he used to. She
   stated that her dad was very patient, but that after the accident, he became
   “irritated very easily.” Guadalupe testified that Alfonso used to be very
   social and outgoing, but now he prefers to stay home and be alone. She said
   her relationship with her father had become distant because of his temper and
   lack of patience.
          Dr. Fulbright opined that Alfonso suffered a brain injury as a result of
   the accident because both he and Dr. Jones observed, through their testing of
   Alfonso, that there was a “distinct change in [Alfonso’s] behavior” and
   “changes in his cognitive functioning.” Dr. Fulbright believed that the



          17
               Laura Parra was 21 at the time of trial, and Guadalupe Parra was 26.




                                                14
Case: 20-11230        Document: 00516199003           Page: 15   Date Filed: 02/11/2022




                                       No. 20-11230


   nature of the wreck, with the car “spinning and rolling and land[ing] upside
   down, was sufficient mechanical force to cause the injury.”
             Maria Parra, Alfonso’s wife, testified that since the accident Alfonso’s
   demeanor and character “changed a lot.” He used to be “level-headed, very
   well centered, easygoing, patient.” Maria testified that Alfonso appeared to
   have “entered in some type of depression,” and their relationship was not
   the same. She also described instances where Alfonso just did not understand
   what they were doing and/or did not remember why they were doing certain
   things.
             In light of the evidence adduced at trial, we cannot say that the
   damages awarded to Alfonso of $77,400 in economic damages and $429,000
   in noneconomic damages, and to Maria of $20,000 in economic damages and
   $175,000 in noneconomic damages were against the great weight or
   preponderance of the evidence, excessive, or manifestly unjust.
                                            3.
             Interstate lastly argues that the jury’s award was manifestly unjust
   because it was based on “passion or prejudice.” Specifically, Interstate
   asserts that Plaintiffs’ counsel improperly commented on the failure of
   Interstate’s corporate representative to testify at trial and on the age of the
   tortfeasor driver during closing argument. Interstate contends that these
   comments prejudiced the jury against it.
             As Plaintiffs point out, Interstate failed to object during closing
   argument to Plaintiffs’ counsel’s reference to the absence of Interstate’s
   corporate representative at trial. “Absent a timely objection, reversal is
   generally not warranted based on counsel’s improper statements alone.
   Rather, we consider the comments of counsel, the counsel’s trial tactics as a




                                            15
Case: 20-11230          Document: 00516199003              Page: 16     Date Filed: 02/11/2022




                                            No. 20-11230


   whole, the evidence presented, and the ultimate verdict.” 18 Furthermore,
   “[w]e have found it particularly important whether or not statements made
   in closing argument were based on evidence in the record.” 19 We have noted
   that “it is a particularly indefensible tactic to use closing arguments to bring
   before the jury damaging facts not in evidence and never established.” 20
          The age of the tortfeasor driver was in the record, as it was contained
   in the Texas Peace Officer’s Crash report which was admitted into evidence
   by agreement of both sides. During cross-examination, Interstate’s expert,
   Dr. Heitzman, confirmed that the crash report indicated that the driver was
   75 years old at the time of the accident. Furthermore, the jury obviously knew
   that Interstate’s corporate representative was absent from trial and did not
   testify during the trial. Because Plaintiffs’ counsel’s comments during
   closing argument involved facts already known by the jury, Interstate’s
   argument that the comments prejudiced the jury against it is without merit.
                                         III. CONCLUSION
          Based on the foregoing, the district court’s judgment is
   AFFIRMED.




          18
               Alaniz v. Zamora-Quezada, 591 F.3d 761, 778 (5th Cir. 2009) (citation omitted).
          19
               Id. (citation omitted).
          20
               Id. (internal quotation marks and citation omitted).




                                                 16